DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I – Figures 1 - 5 in the reply filed on November 23, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jindal et l. (US 2018/0065590).
Jindal discloses in figures 2 – 7 an occupant protection device  (14) for a vehicle, the occupant protection device comprising: a collision predictor (102) configured to predict a collision of the vehicle; a main airbag (20) configured to deploy in a deployment direction toward an occupant from a front of the vehicle when a collision of the vehicle is predicted by the collision predictor, the main airbag comprising a first deployment part (52, 20), an arm-push-away deployment part (32, 34) , and a second deployment part (36, 38); and a deployment controller configured to cause the main airbag to deploy toward the occupant when a collision of the vehicle is predicted by the collision predictor, wherein the deployment controller being is configured to, when the collision of the vehicle is predicted by the collision predictor, cause the first deployment part to deploy to cause the main airbag to be in a first deployment state, subsequently cause the arm-push-away deployment part to deploy to push an arm of the occupant away to cause the main airbag to be in an arm-push-away state, and thereafter, cause the second deployment part to deploy to cause the main airbag to be in a second deployment state, and wherein in .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 2, 4-8 and 10-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jindal et al. as applied to claims 1 and 3 above, and further in view of Robertson et al. (US 10,926,736).
Jindal discloses the claimed invention with regards to claims 10 – 12 and discloses a vehicle sensing device, but does not explicitly disclose an occupant sensing device deploying based on an occupant position. However Robertson discloses in figures 1, 2 and 5A- 6 an occupant state detecting device (120, 600) configured to detect a position of the occupant, wherein the deployment controller (130) causes the first deployment part to deploy, and subsequently further deployment part to deploy toward the position of the occupant detected by the occupant state detecting device (claim 2). At the time of invention PHOSITA would have found it obvious to incorporate the teachings of Robertson in Jindal. The motivation would have been controlling the deployment sequence to control the direction(s) in which an airbag is deployed can be optimized based on the position of an occupant relative to the airbag. In combination the arm-push-away deployment part flicks the arm of the occupant when caused to deploy by the deployment controller (claim 4). The main airbag does not restrain the occupant when in the first deployment part deploys state, and deploys up to a position to restrain the occupant when in the second deployment part deploys state (claims 5 – 8). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/               Primary Examiner, Art Unit 3614